112 F.3d 1024
Nicholas T. SCOTT, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.Nicholas T. SCOTT, Plaintiff-Appellee-Cross-Appellant,v.UNITED STATES of America;  IRS, Director,Defendants-Appellants-Cross-Appellees.
Nos. 94-15321, 94-15323.
United States Court of Appeals,Ninth Circuit.
May 1, 1997.

Before:  FLETCHER, WIGGINS, and FERNANDEZ, Circuit Judges.


1
Prior report:  847 F. Supp. 1499.

ORDER

2
This case having been heard by the United States Supreme Court and reversed, --- U.S. ----, 117 S. Ct. 29, 135 L. Ed. 2d 1122, has been remanded to this court for further proceedings in conformity with the opinion of the Supreme Court.


3
The judgment of the district court is therefore reversed.